TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00101-CR


Jose Alfredo Rivera, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. CR2008-331, HONORABLE GARY L. STEEL, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant Jose Alfredo Rivera filed his notice of appeal on February 20, 2009.  The
clerk's record was filed on March 31, and the reporter's record was filed on June 9, making
appellant's brief due July 9.  On July 21, we sent appellant's appointed counsel notice that the brief
was overdue, giving him until July 31 to respond to our notice.  To date, appellant's brief has not
been filed and counsel has not responded to our notice.  We therefore order counsel to file
appellant's brief no later than October 30, 2009.  If the brief is not filed, we will abate the cause and
refer it to the trial court for a hearing pursuant to rule 38.8 of the rules of appellate procedure.  See
Tex. R. App. P. 38.8(b). 

Before Justices Patterson, Puryear and Pemberton
Filed:   October 7, 2009
Do Not Publish